Citation Nr: 0327795	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-32 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase evaluation for residuals of 
right oophorectomy currently rated as 10 percent disabling.  

2.  Entitlement to an increase evaluation for right small 
calcaneal spur, currently rated as 10 percent disabling.  

3.  Entitlement to an increase evaluation for left small 
calcaneal spur, currently rated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
a right middle finger fracture (major).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from July 1971 to April 1992.  

This appeal comes to the Board of Veterans Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida in which the RO denied the veteran's 
claim for increased evaluations for right oophorectomy, right 
small calcaneal spur, left small calcaneal spur, and 
residuals of a right middle finger fracture (major).  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

In an October 2002 letter, the Board had attempted to cure 
such notice defects by sending a VCAA notice letter to the 
appellant under 38 C.F.R. § 19.9(a)(2) (2002).  However, this 
regulatory provision was recently in validated in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), 38 C.F.R. § 19.9(a)(2).  Appropriate 
action at the RO level is therefore required to provide 
proper VCAA notice.  

By regulatory amendment effective August 26, 2002, changes 
were made to the schedular criteria for evaluating the 
musculoskeletal system, ankylosis and limitation of motion of 
the digits of the hands (Diagnostic Codes 5216-5230).  The 
veteran, however, has not been notified as to these changes.  
As such, the RO should notify the veteran the regulatory 
changes, and the claim of entitlement to a compensable 
evaluation for residuals of a right middle finger fracture 
(major) should be readjudicated under such revisions.  

Accordingly, this case is REMANDED for the following:

1.	Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims for increased evaluations.  Also 
notify the veteran that VA will obtain 
records of Federal agencies, the veteran 
is responsible for submitting records of 
private health-care providers, unless 
the veteran signs a release, which would 
authorize VA to obtain them.  
2.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  
3.	The veteran must be fully notified of 
the recently revised provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-
5230.  
4.	Then, after ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's 
claims.  Specifically, the veteran's 
claim of entitlement to a compensable 
evaluation for residuals of a right 
middle finger fracture (major) should be 
readjudicated under both the old and the 
revised rating criteria for ankylosis 
and limitation of motion of the digits 
of the hands, Diagnostic Code 5226.  
Another VA examination should be 
scheduled if necessary to evaluate the 
veteran's residuals of a right middle 
finger fracture (major) under the 
revised rating criteria.  
5.	If the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




